Citation Nr: 0631428	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine with spina bifida occulta.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2004, the Board issued a decision which denied 
service connection for degenerative changes of the lumbar 
spine with spina bifida occulta and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral pes planus.

In January 2006, a Joint Motion for Remand (Joint Motion) was 
filed with the United States Court of Appeals for Veterans 
Claims (Court), requesting that the issues be remanded for 
additional development.  Later that month, the Court issued 
an order which vacated the Board's August 2004 decision, and 
remanded the case to the Board for readjudication consistent 
with its order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Joint Motion the veteran is in receipt of 
Social Security Administration (SSA) benefits.  The RO should 
obtain these records.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  On remand, the veteran should be 
given appropriate notice with regard to his application to 
reopen his claim of service connection for a lumbar spine 
disability. 

The case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



